DETAILED ACTION
This Office Action is responsive to the amendment filed on 10/21/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 7-9, 11, 14, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Takada et al, EP0802201, in view of Morningstar, US4319012.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendments to the claims: As discussed in the previous Actions, Takada discloses processes of preparing vinyl chloride via suspension polymerization, wherein said processes comprise the steps of 1) providing a polymerizable mixture comprising vinyl chloride monomer, corresponding to claimed step (i); and 2) suspension polymerization of said vinyl chloride monomer, corresponding to claimed step (ii). The 
Takada is silent regarding the production of PVC particles having the claimed properties of particle size, inherent viscosity, and porosity.
Morningstar discloses a process of preparing of PVC particles via suspension polymerization (abstract). As taught by Morningstar, polymerization in the presence of a suspending agent and hydrophobic surfactant in combination with agitation can be used to prepare PVC particles characterized by an average particle size in the range of 10 to 100 microns (Column 3, lines 37-40), overlapping the claimed range (for claim 1); an inherent viscosity of 0.80 to 1.20 (Column 7, lines 47-49), overlapping the claimed range (for claim 1); a porosity of about 0.01 to 0.10 cc/gm (Column 4, lines 29-31). As taught by Morningstar, PVC particles having the disclosed properties can be combined with other resins to form compositions characterized by improved properties of tensile strength and gloss (Column 9, lines 33-39).
Regarding the claimed porosity: It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). Morningstar teaches that the prior art process produces PVC particles having a porosity in the range of about 0.01 to about 0.1 cc/g (Column 4, lines 29-31); note the inclusion of the word “about” in the recitation of the endpoints of the prior art range. The use of the 
Alternatively, it has been held that a prima facie case of obviousness exists where the claimed ranges and the prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, see Titanium Metals Corp. of America v. Banner 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Note that the difference between the claimed lower limit “0.20” and the prior art upper limit is small-only 0.1. Because the difference between the prior art limit and the claimed lower limit is small, one of ordinary skill in the art would reasonably expect that the properties of the prior art PVC would not be materially different from those of the claimed invention. The burden is therefore shifted to applicant to provide evidence demonstrating that the criticality of the claimed range (for claims 1, 24).
Takada and Morningstar are both directed towards the production of PVC particles via suspension polymerization in the presence of a suspending agent. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the process of Takada according to the teachings of Morningstar to produce PVC particles having the claimed particle size, porosity, and inherent viscosity, in order to obtain PVC particles that could be used in the production of resin compositions having the improved properties taught by Morningstar (for claim 1).

Claims 1, 3, 4, 6-9, 11, 12, 14, 16, 17, 19, 20, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Heinen, US4137202, in view of Michel et al, US8222325, and Morningstar, US4319012.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.
Regarding the amendments to the claims: Briefly, Heinen discloses a process of preparing PVC, wherein said process comprises the steps of 1) providing a suspension comprising water, vinyl chloride, and a peroxide initiator, 2) polymerizing the vinyl chloride monomer in said suspension to form PVC particles, 3) terminating the polymerization process at a conversion level of 95%, 4) separating the PVC particles from the water by centrifugation, and 5) drying the particles. 
Heinen is silent regarding the claimed step of adding a chlorination accelerant and the claimed properties of particle size, inherent viscosity, and porosity
As discussed in the previous Actions, Michel teaches the addition of a stabilizer comprising 1000 to 50000 ppm polyvinyl alcohol (PVA) to PVC particles after polymerization is finished (i.e., conversion of 100%) to enhance the thermal stability of said PVC.
The disclosure of Morningstar is discussed earlier in this Office Action.
Heinen and Morningstar are both directed towards the production of PVC particles via suspension polymerization. Barring a showing of evidence demonstrating unexpected results, it would have been obvious to one of ordinary skill in the art to modify the process of Heinen according to the teachings of Morningstar to produce PVC particles having the .
 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Heinen, US4137202, and Michel et al, US8222325, and Morningstar, US4319012, as applied to claims 1, 3, 4, 6-9, 11-14, 16, 17, and 19-25 above, and further in view of Young et al, US3632848.
The rejection stands per the reasons outlined in the previous Office Action, incorporated herein by reference.

Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they are not persuasive.
Regarding the rejection over Takada: Applicant alleges that the prior art does not teach the claimed porosity, arguing that the difference between the claimed lower limit and the prior art upper limit is greater than the breadth of the prior art range.
As discussed earlier in this Action, the difference between the prior art upper limit “about 0.1 cc/g” and the claimed lower limit is small enough that it is maintained that the claimed range and the prior art range overlap. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to prepare the In re Wertheim and In re Woodruff cited earlier in this Action.
Alternatively, as acknowledged by applicant in the submitted remarks, it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close; see MPEP § 2144.05 and the cases cited therein. Contrary to applicant’s argument, there is no particular relationship between the breadth of the prior art range and the difference between the claimed range and the prior art range that must be met in order for the prior art range to be close enough to the claimed range to establish a prima facie case of obviousness. Rather, the standard is based on how mathematically close the ranges are and whether one skilled in the art would have expected the claimed invention and the prior art composition to have the same properties. See for instance In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range and the prior art range were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality). See also In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)( the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%") (MPEP § 2144.05(I)).
As discussed above and in the previous Office Action, the prior art renders obvious polyvinyl chloride (PVC) particles which 1) are made via a process comprising the same 
Applicant argues that Morningstar teaches away from the claimed porosity, however, it is noted that the cited passage of the prior art only teaches that commercial PVC resins typically have a porosity of 0.2 cc/g or more. The prior art does not teach that a porosity higher than 0.1 cc/g would render the prior art unsuitable for its intended purpose, or that it would result in inferior properties. It has been held that "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…."; see In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP § 2141.02(VI)). Given that 1) the prior art upper limit of “about 0.1 cc/g” reads on values that are higher than 0.1 and 2) the prior art does not discredit the production of PVC having a higher porosity, the evidence in the record does not demonstrate that Morningstar teaches away from the claimed invention.
Applicant argues that the claimed invention yields unexpected results, citing the examples provided in the specification.
It has been held that applicant must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness; see In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979) (MPEP § 716.02(e)). As discussed in the previous Office Action, the control examples (i.e., comparative examples) presented in the specification disclose processes wherein PVA is only added to the reactor as a stabilizer prior to the initiation of the polymerization of vinyl chloride; once polymerization is started there are no further additions of PVA. In contrast, Takada specifically requires an addition of PVA to the reactor when the polymerization reaction has proceeded to a conversion in the range of 30 to 90% (¶0025). Applicant’s argument that the claimed invention allegedly yields unexpected results therefore is not persuasive, because it does not compare the claimed invention to the closest prior art as required.
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960) (MPEP § 716.02(d)). Examples 1, 5, and 9 of the instant specification are labeled as Control Samples; note that, as described in the specification, none of these samples discloses processes wherein a chlorination accelerant is added in an amount outside the claimed range. Furthermore, all of the control samples disclose processes wherein chlorination accelerant is added prior to the beginning of the polymerization process (i.e., a conversion of 0%). No data has been presented from examples wherein the chlorination accelerant is added after polymerization is started at a conversion level outside the claimed range. In the absence of such data, there is no evidence that can be relied on to 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range; see In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). (MPEP 716.02(d)). As currently written, the claimed invention reads on the use of an accelerant in an amount 500 to 5000 ppm which is added at any conversion ≥60%. In contrast, the cited examples disclose processes wherein 500, 1000, or 2000 ppm of an accelerant were added either after the polymerization was finished (i.e., 100%; examples 2-4) or at 70% conversion (examples 6-8). All examples disclose the addition of accelerant in an amount that is less than the midpoint of the claimed range (i.e., 2750 ppm). No evidence has been cited to demonstrate that the allegedly unexpected results may be obtained when the amount of the accelerant is in the upper half of the claimed range. Similarly, the cited data does not demonstrate that the allegedly unexpected results may be obtained over the entire claimed range for the conversion level.  The cited examples therefore are not commensurate in scope with the invention as defined in the currently pending claims.
Regarding the rejection over Heinen: Applicant argues that the prior art does not teach the claimed invention per the same rationale as presented in the arguments against the rejection over Takada. These arguments are not persuasive per the same rationale as outlined above with respect to the rejection over Takada.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JEFFREY S LENIHAN/Examiner, Art Unit 1765    

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765